USCA4 Appeal: 19-2062      Doc: 66         Filed: 07/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-2062


        WENGUI GUO, a/k/a Miles Kwok,

                            Plaintiff - Appellee,

                     v.

        YELIANG XIA,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:18-cv-00174-LO-TCB)


        Submitted: June 30, 2022                                          Decided: July 29, 2022


        Before WYNN, THACKER, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Ning Ye, LAW OFFICE OF NING YE, Flushing, New York, for Appellant.
        J. David Morrissy, ZEICHNER ELLMAN & KRAUSE LLP, Washington, D.C., for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-2062     Doc: 66         Filed: 07/29/2022     Pg: 2 of 2




        PER CURIAM:

              Yeliang Xia appeals the district court’s order entering judgment on the jury verdict

        in favor of Wengui Guo on Guo’s claims of defamation and defamation per se against Xia,

        in favor of Xia on Xia’s defamation counterclaim against Guo, and in favor of Guo on

        Xia’s defamation per se counterclaim against Guo. We have reviewed the record and find

        no reversible error. Accordingly, we affirm the district court’s judgment. Guo v. Xia,

        No. 1:18-cv-00174-LO-TCB (E.D. Va. filed Sept. 12, 2019 & entered Sept. 13, 2019). We

        deny Xia’s motion for oral argument and dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                   2